Title: From Thomas Jefferson to D’Aranda, 22 October 1785
From: Jefferson, Thomas
To: Aranda, Pedro Pablo Abárca y Boléa, Count



Sir
Paris October 22. 1785.

The friendly dispositions which the court of Madrid have been pleased to shew towards us in our affairs relative to the Barbary powers induce me to trouble you with an application on that subject. We are about sending persons to Marocco and Algiers to form arrangements with those powers. They will go by the way of Madrid. I ask the favour of your Excellency’s passports for them. It would increase their value much if they could protect those persons from having their baggage searched. The one going to Marocco takes with him about a thousand guineas worth of watches, rings, and other things of that nature: he who goes to Algiers takes about a fourth of that value. I pledge myself that these, with their necessary clothes will constitute the whole of their baggage, and that these are neither to be sold nor left in Spain. The duties to which these things would be subject are of no consideration with us. It is to avoid the delays, the difficulties and even the losses which may accrue from the examination of small and precious things on the road. Two separate passports will be acceptable; the one for Thomas Barclay and David S. Franks and their servants, the other for John Lamb andRandall and their servants. We propose to keep these transactions as much as we can from the eyes of the public. I have the honour to be with the highest respect and esteem Your Excellency’s Most obedient and most humble servant,

Th: Jefferson

